6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 1 of 12




                    EXHIBIT 9
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 2 of 12
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 3 of 12
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 4 of 12
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 5 of 12
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 6 of 12
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 7 of 12
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 8 of 12
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 9 of 12
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 10 of 12
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 11 of 12
6:19-cv-03285-TLW   Date Filed 11/21/19   Entry Number 1-9   Page 12 of 12
